Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 12, 2007                                                                                     Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
  133986(48)                                                                                            Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
                                                                                                                     Justices
  CARL STONE and NANCY STONE,
           Plaintiffs-Appellees,
                                                                   SC: 133986
  v                                                                COA: 265048
                                                                   Jackson CC: 03-001912-NH
  DAVID A. WILLIAMSON, M.D., JACKSON
  RADIOLOGY CONSULTANTS, P.C., and
  W.A. FOOTE MEMORIAL HOSPITAL,
             Defendants-Appellants.
  ______________________________________


         On order of the Chief Justice the motion by Michigan Health & Hospital
  Association for extension to December 3, 2007 of the time for filing their brief amicus
  curiae is considered and it is GRANTED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 12, 2007                   _________________________________________
                                                                              Clerk